Title: From Alexander Hamilton to Louis Le Bègue Du Portail, [23 July 1798]
From: Hamilton, Alexander
To: Du Portail, Louis Le Bègue



[New York, July 23, 1798]
My dear General

Though it is a great while since I have heard from you, I have not ceased to enquire after you, and I shall never cease to interest myself in your welfare.
You have seen the progress of things between this Country and France and you must have made reflections on your own situation. I am aware that the idea of your entering in any way into the Military service of this Country on such an occasion is one of Great delicacy & opposed by many motives. But knowing your opinion as to the Revolution and Revolutionary leaders of your Country, I have thought it not wholly impossible that such an idea would not be intirely disagreeable to you—and I am desirous of ascertaining in the most scrupulous confidence the state of your mind on this point. The Subject may divide itself into employment in the Field and employment out of the Field.
When I take the liberty to sound you on this head, I ought to assure you as is truly the case, that the Step is wholly from the suggestion of my own mind, and that I am altogether at a loss to conjecture, whether those who must decide the matter would be at all disposed to avail themselves of your services.
I pray you nevertheless to open to me freely your heart on this point in the fullest reliance upon my prudence honor & delicacy. If it were not to intrude too much upon you, I would request you to favor me with a digested plan of an establishment for a military School. This is an object I have extremely at heart.
Yrs. with true esteem & regard

A Hamilton
New York July 23d. 1798
General du Portail

